reported below: 310 Mich App 258. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate Section IV of the Court of Appeals judgment, and we remand this case to the Court of Appeals for reconsideration. On remand, the Court of Appeals shall consider whether its decision that the defendants are not entitled to post-judgment interest under MCL 600.6013 on their sanctions award is consistent with Ayar v Foodland Distributors, 472 Mich 713, 717 (2005). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining question presented should be reviewed by this Court.